Title: [Diary entry: 21 December 1786]
From: Washington, George
To: 

Thursday 21st. Mercury at 31 in the Morning—45 at Noon and 45 at Night. Morning clear, calm, and very pleasant. Afternoon it lowered—but seemed to clear up again towards night. Mr. Brown went away after Breakfast. I rid to the Plantations at the Ferry, Dogue run and Muddy hole. Just finished securing the Corn at the Ferry which was measured yesterday—still gathering this at Dogue run and threshing at Muddy hole. James Lawson (the Ditcher) returned to his work to day. Bushrod Washington and his Wife returned from Alexandria to day—got in before dinner. Mr. Potts came soon after dinner and Mr. Richardson Stuart at Night.